DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,400,083. Although the claims at issue are not identical, they are not patentably distinct from each other because result of performing the methods of Claims 1 and 2 of 10,400,083 necessarily results in the products recited by instant Claims 10, 17 and 20-21.
While there was a restriction in the parent case (14/391044) which eventually matured into U.S. 10,400,083, the instant claims were not available at the time of allowance to evaluate rejoinder.  The subject matter of Claims 10 and 17 where not present in the scope as patented by Claims 1 and 2 of U.S. 10,400,083 to evaluate rejoinder. In other words, the subject matter of the claims eventually allowed in the parent patent was not present at the time the restriction requirement was made in the same or substantially similar form (scope) as that allowed nor was it present as some other time during prosecution such that it could have been rejoined.  As such .
Allowable Subject Matter
Claims 10 and 17 would be allowable upon resolution of the non-statutory double patenting rejection of record. Claims 11-13, 15-16 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 20-24 are allowed.
Regarding Claims 10-13 and 15-19 which recite surface initiated lactide polymerization via –OH and –NH2 group, the closest prior art that suggest such a surface initiated polymerization is Hong “Grafting polymerization of L-lactide on the surface of hydroxyapatite nanocomposites” Polymer (45), 6699-6706. Hong is silent on the phosphonic acid modification of the surface of the apatite prior to the polymerization and, therefore, one of ordinary skill in the art would not be able to modify Hong to achieve such a result without compromising the principle of Hong. Furthermore, D’ Andre teaches the modification of the surface of apatite, See page 7908 column 2 schematic, however, it is unclear if the amount of phosphonic acid (octadecylphosphonic acid) would interfere with the surface polymerization of Hong which relies on hydroxyl groups on the surface of the apatite to ring open lactide. Therefore, if there was some benefit of modifying the surface of the apatite of Hong with the phosphonic acids of D’ Andre there would be no reasonable expectation of success in performing the surface initiated polymerization of the lactide of Hong. 
Regarding Claims 20-24, the closest prior art is Lee (U.S. 20100160467) which teaches the reaction of hydroxyapatite with phosphoric acid functionality. (See Figure 1)  This phosphonic acid reaction is based on using a phosphonic acid which also has polymeric functionality (polyEGMP).  This clearly results in a Ca-PO3H linkage rather than H2 linkage as 3H2 linkage recited without the benefiting from hindsight to change the polyEGMP-phosphonic acid compound and/or compromise the principle of Lee.  Further with regards to Claim 24, Lee is silent on the co-precipitation technique in the method of Claim 24 which would require hindsight to modify Lee to arrive at the claimed invention.
Response to Arguments
Applicant’s remarks and claim amendments filed August 31, 2021 have been fully considered but are not sufficient to move the case to allowance.  The Rule 132 declaration filed August 31, 2021 has been fully considered and is proper.  Applicant’s remarks along with the Rule 132 declaration and claim amendments are sufficient to overcome all §112 and specification objections.  All §112 and specifications objections are withdrawn.  The non-statutory double patenting rejections of Claims 20-21 are now withdrawn as Applicant’s claim amendment now recite a product that would not have necessarily resulted from practicing the method of Claim 1 or 2 of U.S. 10,400,083 because of the hybrid shell limitation now in Claim 20.
Applicant’s remarks to the non-statutory double patenting rejection have been fully considered but are not persuasive.  Applicant simply states that MPEP §804.01(B) is not applicable in this instance but does not indicate why it is not applicable. (emphasis added)  Note the lack of §121 exclusion of obviousness double patenting in the rejection of record is supported by more than simply MPEP §804.01(B) and Applicant has not addressed any of these additional reasons for the lack of §121 exclusion.  Further, Applicant’s statement that the MPEP is silent on the status of withdrawn and canceled claims is not persuasive.  Lack of the MPEP addressing this 
Applicant is also reminded of their right to appeal the decision of the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1766